738 N.W.2d 762 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Jamil CURETON, Defendant-Appellant.
Docket No. 133621. COA No. 276097.
Supreme Court of Michigan.
September 26, 2007.
On order of the Court, the application for leave to appeal the April 4, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The defendant claims that he is being wrongfully detained on a sentence for an offense that occurred in 1995, from which he was paroled and discharged. If the defendant is correct, the proper cause of action would be a complaint for writ of habeas corpus *763 against the Department of Corrections for the illegal detention.